—Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered February 9, 2000, convicting defendant upon his plea of guilty of the crime of sodomy in the third degree.
*786Defendant pleaded guilty to the crime of sodomy in the third degree. Notwithstanding the joint recommendation of the prosecutor and the defense attorney that defendant be sentenced to a prison term of 1 to 3 years, County Court imposed a sentence of IV3 to 4 years in prison. Defendant appeals contending that his prison sentence is harsh and excessive. We disagree. County Court made no commitment as to defendant’s sentence and it is well settled that a sentence within the statutory parameters will not be disturbed absent extraordinary circumstances warranting modification (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). Given defendant’s admitted victimization of a seven-year-old child for his own sexual gratification, we find no reason to disturb the sentence imposed by County Court (see, People v Nichols, 272 AD2d 641; People v Newell, 271 AD2d 873, lv denied 95 NY2d 837).
Cardona, P. J., Crew III, Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.